  1 Heinz Binder, Esq. (SBN 87908)
    Robert G. Harris (SBN 124678)
  2 Wendy Watrous Smith (SBN 133887)
    Binder & Malter, LLP
  3 2775 Park Avenue
    Santa Clara, CA 95050
  4 T: (408) 295-1700
    F: (408) 295-1531
  5 Email: Heinz@bindermalter.com
    Email: Rob@bindermalter.com
  6 Email: Wendy@bindermalter.com

  7 Attorney for Debtor and Debtor-in-Possession
    Blade Global Corporation
  8

  9                              UNITED STATES BANKRUPTCY COURT

 10                      NORTHERN DISTRICT OF CALIFORNIA - DIVISION 5

 11
      In re:                                              Case No. 21-50275 MEH
 12
      BLADE GLOBAL CORPORATION,                           Chapter 11
 13

 14                                                       Date: TBD
                                       Debtor.            Time: TBD
 15
                                                          Place: Via tele/video conference
 16

 17
      Declaration Of Perry Michael Fischer In Support Of Multiple First- Day Motions For Blade
 18
                                        Global Corporation
 19

 20            I, Perry Michael Fischer declare:
 21            1.     I am the Sole Director and Responsible Individual of the debtor and debtor-in-
 22 possession of Blade Global Corporation (“Blade Global” and the “Debtor”), and am authorized to

 23 make these statements on its behalf. I have personal knowledge of the facts stated here, except

 24 where it is indicated that they statement is made on my information and belief, in which case, I

 25 believe the statement to be true. If called upon, I would testify to the truth of the following:

 26 ///
 27 ///

 28 ///
      DECLARATION OF PERRY MICHAEL FISCHER IN SUPPORT OF MULTIPLE FIRST- DAY MOTIONS FOR
Case: BLADE GLOBAL
      21-50275     CORPORATION
                Doc#  23 Filed: 03/08/21 Entered: 03/08/21 15:18:27 Page 1 of 16 Page 1
  1          Background of the Debtor

  2          2.      The Debtor’s parent company was founded in France in 2015 as a service to deliver

  3 a Windows PC cloud-gaming service that is sufficiently robust to play high-end PC games. The

  4 service, under the trademark the “Shadow,” was expanded from Europe to the US in 2017 with the

  5 creation of Blade Global Corporation –the Debtor. Together, the two companies now serve over

  6 100,000 subscribers through data centers based in California, New Jersey, Illinois, and Texas, as

  7 well as Europe. A small pilot program of fewer than 1000 users is also being tested in Korea.

  8          3.       Despite positive reviews and high levels of customer satisfaction for Blade’s

  9 service, the company has struggled to build a profitable business model. The capital expense of

 10 the server infrastructure and the operating expense of data centers remains high compared to

 11 subscription revenue. Expected improvements in the capacity of the infrastructure and reduction

 12 operating costs have been delayed, which resulted in growing operating losses. Since late 2020,

 13 the company has been postponing payments to suppliers, which, combined with existing bank

 14 debt, has resulted in financial obligations the company is no longer able to meet. Attempts to raise

 15 additional capital have also been unsuccessful.

 16          4.      The Debtor has filed a voluntary petition for relief under the Bankruptcy Code in

 17 this Court on March 1, 2021 (the “Petition Date”). The Debtor continues to operate its business

 18 and manage its properties. No party has requested the appointment of a trustee or examiner in the

 19 Chapter 11 Case and no statutory committee has been appointed.

 20          Planned Asset Sale

 21          5.      The Debtor is a party to a letter of intent for acquisition of all assets by Jezby

 22 Ventures, a company incorporated under the laws of France under n°883 924 771 RCS Paris (“Jezby”).

 23 The proposed purchase price is $1 million. A true and correct copy of the letter of intent is attached

 24 hereto as Exhibit “A”. Jezby is an unrelated third-party offeror.

 25          6.      Jezby is to the stalking horse bidder in a fully-noticed auction to be held prior to April

 26 9, 2021. A form of asset purchase agreement (“APA”) is being prepared for signing, and a bid
 27 procedures motion, assuming no delays in agreement on the APA, will be submitted to the court for

 28 approval by March 10, 2021.
      DECLARATION OF PERRY MICHAEL FISCHER IN SUPPORT OF MULTIPLE FIRST- DAY MOTIONS FOR
Case: BLADE GLOBAL
      21-50275     CORPORATION
                Doc#  23 Filed: 03/08/21 Entered: 03/08/21 15:18:27 Page 2 of 16 Page 2
  1          7.      Jezby’s willingness to proceed is conditioned upon its also acquiring the assets of the

  2 Debtor’s parent corporation, Blade SAS. Blade SAS is now the subject of a redressement

  3 judiciaire in France. Offers to purchase the assets of Blade SAS are being received through mid-

  4 March.

  5          Utilities Use

  6          8.      The Debtor maintains corporate offices in Mountain View, California, and has

  7 servers to support its business located in California, Texas, New Jersey; and Illinois. The Debtor

  8 purchases internet access for both its corporate operation and to support its servers from Comcast,

  9 Inc. (“Comcast”) and Zayo Group, LLC (“Zayo” and, with Comcast, the “Utilities”). 1

 10          9.      Each Utility bills the Debtor directly. Over the last year the Debtor has disputed

 11 certain of the invoices from both Utilities. It has withheld payment from Zayo, and partially

 12 withheld payments from Comcast in its attempt to resolve the dispute. As to Comcast, the Debtor

 13 has been paying certain undisputed invoices; as to Zayo, the Debtor is ready to provide adequate

 14 assurance and to pay the current invoices (which are less than $6,000 per month) as set forth

 15 below.

 16          10.     Maintaining uninterrupted utility services is critical for the Debtor’s ongoing

 17 operation. Any interruption in utility services—even for a brief period of time—could have a

 18 severe impact on the Debtor’s business and irreparably impair the Debtor’s restructuring efforts to

 19 the detriment of all stakeholders. It is therefore critical that the Debtor obtain the relief requested

 20 here to assure it is able to provide its customers with uninterrupted services.

 21          11.     The Debtor has sufficient cash resources to meet its post-petition obligations in the

 22 ordinary course of business for the next eight weeks, including payments to the Utilities for

 23 current services as they become due. Specifically, the monthly charge for service from Comcast is

 24 approximately $21,000; the monthly charge for service from Zayo is approximately $5,500. The

 25 Debtor proposes to make cash deposits with each Utility equal to two months of the estimated

 26
             1
             At all of its locations, Debtor pays its landlord for electricity as part of its lease or license
 27
      agreement.
 28
      DECLARATION OF PERRY MICHAEL FISCHER IN SUPPORT OF MULTIPLE FIRST- DAY MOTIONS FOR
Case: BLADE GLOBAL
      21-50275     CORPORATION
                Doc#  23 Filed: 03/08/21 Entered: 03/08/21 15:18:27 Page 3 of 16 Page 3
  1 monthly utility cost incurred by the Debtor—a deposit of $42,000 to Comcast and of $11,000 to

  2 Zayo (the “Deposits”). The Debtor submits that the Deposits, in conjunction with the Debtor’s

  3 ability to pay for future Utility Service in the ordinary course of business, constitute sufficient

  4 adequate assurance to each Utility.

  5          12.     The Debtor believes that providing each Utility with a two-moth cash deposit is

  6 consistent with what each Utility would expect from any similarly situated non-debtor entity. The

  7 Debtor believes that the Adequate Assurance Procedures detailed in the accompanying Utility

  8 Motion are not prejudicial to the rights of the Utilities and are in the best interests of the Debtor’s

  9 estate and its creditors. The Debtor submits that the Adequate Assurance Procedures described in

 10 the Utility Motion, if approved, will ensure that the Debtor’s business operations are not

 11 jeopardized by any disruption in Utility service while promoting judicial economy and addressing

 12 any issues that may arise under section 366 of the Bankruptcy Code.

 13          Employee Obligations:

 14          13.     The Debtor currently has 19 employees working in California, and also employs

 15 two individual contractors in Korea (collectively, employees). The employees work in

 16 management, clerical support, accounting, engineering, customer support, and marketing, and are

 17 essential for the Debtor’s business. The employees are particularly familiar with the Debtor’s

 18 Shadow service, from both the technical and marketing perspective. They would be extremely

 19 difficult for the Debtor to replace in light of the need to specifically train any new employee

 20 regarding the service. In order for the Debtor to effectuate a seamless operation into and during its

 21 Chapter 11 it is essential for it to maintain its knowledgeable staff.

 22          14.     The Debtor maintains certain compensation and benefits programs and pays

 23 various administrative fees and insurance premiums in connection therewith (collectively, the

 24 “Compensation and Benefits Programs”), including the following (each as defined below):

 25                   (a)    Employee Compensation Obligations;

 26                   (b)    Paid Time Off (“PTO”)

 27                   (c)    Payroll Processing Fees;

 28                   (d)    Withholdings;
      DECLARATION OF PERRY MICHAEL FISCHER IN SUPPORT OF MULTIPLE FIRST- DAY MOTIONS FOR
Case: BLADE GLOBAL
      21-50275     CORPORATION
                Doc#  23 Filed: 03/08/21 Entered: 03/08/21 15:18:27 Page 4 of 16 Page 4
  1                   (e)     Reimbursable Expenses;

  2                   (f)     Health Insurance Plans;

  3                   (g)     Dental, Life, Long Term Disability & Vision Care Insurance (“Additional

  4                           Coverage”; and

  5                   (h)     401(k) Plans.

  6          15.     The vast majority of the Debtor’s Employees rely primarily on the compensation and

  7 benefits they receive from the Debtor under the Compensation and Benefits Programs to pay their

  8 daily living expenses. The Debtor is informed and believes that the Employees and their families

  9 would be subject to significant financial hardship if the Debtor could not honor pre-petition

 10 obligations that may be outstanding as of the Petition Date under the Compensation and Benefits

 11 Programs or continue to administer the Compensation and Benefits Programs without interruption

 12 during the pendency of the Debtor’s chapter 11 case.

 13          16.     Further, the Debtor’s failure to honor their obligations in connection with the

 14 Compensation and Benefits Programs could likely result in detrimental attrition in light of the

 15 already minimal number of Employees currently employed by the Debtor. The Debtor needs its

 16 Employees to perform at peak efficiency and would have extreme difficulty in replacing any such

 17 Employees given the competitive labor markets in which the Debtor operates and the financial

 18 condition of the Debtor.

 19          17.     Subject to Court approval and the terms and conditions set forth herein, the Debtor

 20 intends to continue to administer the Compensation and Benefits Programs in the ordinary course of

 21 its business. The Debtor estimates that, as of the Petition Date, it owes approximately $38,529.00 in

 22 connection with the Compensation and Benefits Programs as described below. The Debtor is not

 23 currently aware of any other pre-petition employee obligations that it currently owes to its current

 24 employees, but, in an excess of caution, also requests authority to pay an aggregate amount, not to

 25 exceed $132,250, of obligations arising from the Compensation and Benefits Programs in the

 26 ordinary course of its business that relate to pre-petition events (collectively, “Pre-petition Employee
 27

 28
      DECLARATION OF PERRY MICHAEL FISCHER IN SUPPORT OF MULTIPLE FIRST- DAY MOTIONS FOR
Case: BLADE GLOBAL
      21-50275     CORPORATION
                Doc#  23 Filed: 03/08/21 Entered: 03/08/21 15:18:27 Page 5 of 16 Page 5
  1 Obligations”).2 Allowed payment of Pre-petition Employee Obligations would also be limited as to

  2 each employee to the $13,650 priority cap described in sections 507(a) (4) and 507(a)(5) of the

  3 Bankruptcy Code.

  4          18.      Most of the Debtor’s obligations for its Compensation and Benefits Programs are paid

  5 in advance. Debtor’s current known Pre-petition Employee Obligations are: approximately $10,000

  6 to Kaiser Permanente; $3,807.61 for certain contributions to a 401K program; $23,950 salary due for

  7 January and February to two independent contractors located in Korea (the payment to one

  8 contractor will be reduced to $13,650); and $1,071.50 which had been withheld from an employee

  9 paycheck for payment for child support3, for a total of $38,529.11. As described in greater detail

 10 below, the Debtor’s monthly employee-related costs are approximately: $134,000 in salaries;

 11 $19,000 for contracted employees; $33,500 for insurance programs; $74,000 in taxes; and $4,000 for

 12 payroll services, for a total of approximately $264,500. Debtor also incurs obligation to its

 13 employees for paid time off, although this is not a payment obligation unless an employee is

 14 terminated, as set forth below. If the Debtor determines that some additional amount of the Pre-

 15 Petition Employee Obligations is owing, it seeks permission to pay it as described.

 16          19.      The Debtor incurs payroll obligations in the ordinary course of business, including

 17 wages, salaries, and other compensation provided to its Employees, as well as all related

 18 withholdings, deductions and expense reimbursement obligations (collectively, and along with any

 19 related obligations and administrative costs outlined or referenced herein, the “Employee

 20 Compensation Obligations”). By this Motion, the Debtor is requesting authority to pay all accrued

 21 but unpaid Employee Compensation Obligations (collectively, the “Unpaid Compensation”). The

 22 Debtor is also requesting authority to continue to pay, fund, or otherwise honor the Employee

 23 Compensation Obligations on a post-petition basis in the ordinary course of business consistent with

 24 their pre-petition practices.

 25
             2   This is rough one half of the monthly cost for the Compensation and Benefits Program.
 26          3
             The withholdings for the 401k program and child support are not technically property of
 27 the Debtor as they were withheld from the employees’ wages; they ae included here because the
    funds are currently in the Debtors control.
 28
      DECLARATION OF PERRY MICHAEL FISCHER IN SUPPORT OF MULTIPLE FIRST- DAY MOTIONS FOR
Case: BLADE GLOBAL
      21-50275     CORPORATION
                Doc#  23 Filed: 03/08/21 Entered: 03/08/21 15:18:27 Page 6 of 16 Page 6
  1          20.     All of the Debtor’s Employees are paid on a salaried basis through the payroll date.

  2 Paychecks are issued semi-monthly on the 15th and last day of the month, or the preceding workday

  3 if the normal payday falls on a holiday or weekend. The Debtor uses Rippling Payments, Inc. as its

  4 third- party payroll administrator, which deposits semi-monthly salary payments directly into

  5 employees’ bank accounts. Debtor pays its two contracted employees directly. The Debtor’s

  6 aggregate average semi-monthly payroll is approximately $67,000.

  7          21.     As of the Petition Date, the Debtor expects to owe no more than $23,950 to their

  8 Employees for Unpaid Compensation, all of which was earned within 180 days before the Petition

  9 Date. The Debtor also expects that it will be obligated for paid time off (“PTO”) to existing

 10 employees. This sum will only be payable to an employee if he or she leaves and has not taken all

 11 accrued time. Accordingly, to the extent further Employees are terminated and the accrued PTO

 12 becomes due, the Debtors respectfully request authority to honor the Employees’ PTO balances and

 13 continue honoring the Leave Policies in the ordinary course of business and consistent with their pre-

 14 petition practices.

 15          22.     The Debtor is required by law to withhold from Employees’ wages, salaries and other

 16 compensation certain amounts related to federal, state, and local income taxes and Social Security,

 17 and imputed taxes for remittance to the appropriate taxing authorities (collectively the

 18 “Withholdings”). Further, the Debtor must match Social Security taxes and pay based on a

 19 percentage of gross payroll, additional amounts for federal and state unemployment, and disability

 20 insurance (the “Employer Payroll Taxes” and, together with the Withholdings, the “Payroll Taxes”)

 21 from their own funds. The Debtor’s payroll service debits the total amount of Payroll Taxes due from

 22 the applicable account of the Debtor three to four days before each payroll date and then remits the

 23 Payroll Taxes to the appropriate taxing authorities on behalf of the Debtor on the dates such Payroll

 24 Taxes are due.

 25          23.     The Debtor does not believe that there are currently accrued Withholding Obligations

 26 outstanding as of the Petition Date, other than $3,807.61 for 401k withholding, and $1,071.52 for
 27 child support. Due to the commencement of the Chapter 11 Cases, certain other pre-petition

 28 Withholding Obligations may not have been remitted by the payroll agent to the appropriate recipient
      DECLARATION OF PERRY MICHAEL FISCHER IN SUPPORT OF MULTIPLE FIRST- DAY MOTIONS FOR
Case: BLADE GLOBAL
      21-50275     CORPORATION
                Doc#  23 Filed: 03/08/21 Entered: 03/08/21 15:18:27 Page 7 of 16 Page 7
  1 before the Petition Date. The Debtor therefore respectfully requests authority (i) to process, or to

  2 direct its payroll agent to process, any unpaid or unremitted Withholding Obligations as of the

  3 Petition Date, and (ii) to continue to honor and process, or to direct its payroll agent to continue to

  4 process, Withholding Obligations on a post-petition basis, in the ordinary course of business, in

  5 accordance with their pre-petition practices.

  6          24.     The Debtor offers its Employees and Employees’ dependent(s) medical benefits

  7 through a choice of an HSA and a PPO medical provider. This benefit covers necessary medical care

  8 and treatments, including routine care, hospital care and prescription drugs through either Kaiser

  9 Permanente (“Kaiser”) or Anthem Blue Cross (“Anthem” and together with Kaiser, the “Health

 10 Insurance Providers”) that vary depending upon the Employee’s home state and coverage election

 11 (collectively, the “Health Plans”). Each of the Health Plans offers comprehensive medical and

 12 preventive care coverage. A portion of Employees’ premiums are deducted from their pay, but the

 13 individual Employee’s deductibles, co-pays, and out-of-pocket costs vary depending on which

 14 Health Plan was elected. The Health Plans are fully-funded by the Debtor, with either Kaiser or

 15 Anthem administering the benefits, processing claims, and submitting invoices for reimbursement by

 16 the Debtor on a monthly basis for those specific plans. The total cost of the Health Plans averages

 17 approximately $30,000 per month.

 18          25.     As of the Petition Date, the Debtor believes that it is current in its payment for the

 19 Health Plan as the payments are made in advance, with a single payment due to Kaiser Permanente

 20 of approximately $10,000. In an excess of caution, however, and to avoid an emergency motion the

 21 Debtor seeks permission to pay any Health Plan obligations in the ordinary course of business,

 22 including to replace any payment made pre-petition that does not clear before the bankruptcy is filed.

 23 The Debtor does not believe this will occur, but the cost would be no greater than the ordinary

 24 monthly obligation.

 25          26.     The Debtor also provides Employees with additional insurance to cover costs for

 26 dental care; vision care; long term disability; and life insurance (together “Additional Coverage”).
 27 These are provided through Principal. Each participating Employee’s premiums, deductibles, co-

 28 pays, and out-of-pocket costs vary depending on which Additional Coverage the Employee selects
      DECLARATION OF PERRY MICHAEL FISCHER IN SUPPORT OF MULTIPLE FIRST- DAY MOTIONS FOR
Case: BLADE GLOBAL
      21-50275     CORPORATION
                Doc#  23 Filed: 03/08/21 Entered: 03/08/21 15:18:27 Page 8 of 16 Page 8
  1 and whether the Employee has dependents covered by the Additional Coverage. The Debtor remits

  2 approximately $3,500 per month to pay for Additional Coverage, and does not believe that any

  3 payments are owed to Principal at this time.

  4      I declare under the penalty of perjury of the laws of the United States that the forgoing

  5 statements are true and correct. Executed this 8th day of March, 2021, in Los Angeles,

  6 California

  7                                                /s/ Perry Michael Fischer
                                                    Perry Michael Fischer
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28
      DECLARATION OF PERRY MICHAEL FISCHER IN SUPPORT OF MULTIPLE FIRST- DAY MOTIONS FOR
Case: BLADE GLOBAL
      21-50275     CORPORATION
                Doc#  23 Filed: 03/08/21 Entered: 03/08/21 15:18:27 Page 9 of 16 Page 9
                                                                 EXHIBIT A
Case: 21-50275   Doc# 23   Filed: 03/08/21 Entered: 03/08/21 15:18:27   Page 10 of
                                         16
                                                                 EXHIBIT A
Case: 21-50275   Doc# 23   Filed: 03/08/21 Entered: 03/08/21 15:18:27   Page 11 of
                                         16
                                                                 EXHIBIT A
Case: 21-50275   Doc# 23   Filed: 03/08/21 Entered: 03/08/21 15:18:27   Page 12 of
                                         16
                                                                 EXHIBIT A
Case: 21-50275   Doc# 23   Filed: 03/08/21 Entered: 03/08/21 15:18:27   Page 13 of
                                         16
                                                                 EXHIBIT A
Case: 21-50275   Doc# 23   Filed: 03/08/21 Entered: 03/08/21 15:18:27   Page 14 of
                                         16
                                                                 EXHIBIT A
Case: 21-50275   Doc# 23   Filed: 03/08/21 Entered: 03/08/21 15:18:27   Page 15 of
                                         16
                                                                 EXHIBIT A
Case: 21-50275   Doc# 23   Filed: 03/08/21 Entered: 03/08/21 15:18:27   Page 16 of
                                         16
